Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-8 in the reply filed on 5/23/22 is acknowledged. Group I is examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 describes “an open cell/pore foam material having a graphene-based material inserted or distributed within”. It is not clear from this phrasing if the final product has open cell/pores or if an initial product which is not claimed has open cells which are subsequently closed by the graphene. Would a closed-cell substance containing graphene read on this claim? One could envisage a foam that is closed-cell after initially being open-cell only to be filled with graphene which blocks the cells, rendering it “closed-cell”. Would this read on claim 1, despite lacking open cells? Indeed, claim 3 alludes to this possibility. It is not clear if “open cell” is a requirement for the final or initial product in claim 1. 
Claims 2-8 depend on claim 1 and do not remedy this deficiency. Claims 2-5 also repeat the term “open-cell” and are further rejected for the same reason.
For the purposes of compact prosecution any level of open or closed cell in the final product will be considered as meeting the phrase “open cell” of claim 1. 

Claim 5 is further rejected under this premise because it uses an alternative verb “intercalated” to describe the positioning of the graphene material. It is not clear if “intercalated” is merely a synonym for “inserted or distributed” or if it is intended to claim a different or more specific kind of insertion/distribution than in the independent claim. For the purposes of compact prosecution, since applicant uses the term as an alternative to “inserted” the term will be considered as having the same meaning as inserted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150348669 by Adamson et al.
Adamson describes graphene/graphite polymer composites. 
Regarding claim 1, Adamson describes a graphene-based composite foam material comprising an open cell foam material having a graphene-based material inserted or distributed within (paragraph 38). 
Regarding claim 2, the graphene lines the openings (claim 18) thus is considered “inserted or distributed within” the openings.

Regarding claim 3, this is a product-by-process claim. The claim is to a resultant product, the claimed graphene composite foam. Claim 3 references a prior state of the product which is not claimed- the open-pore status of a foam without graphene. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since graphene lines the pores of Adamson (claim 18), it is the same product as if a hypothetical foam has graphene inserted wherein the graphene also closes some pores. For example, Adamson’s lined graphene pores could be considered the same result as if larger pores are closed by the graphene. 

Regarding claim 5, Adamson describes graphene (claim 18).

Regarding claim 8, while Adamson is silent as to the statement that his composite material is acoustic-absorbing, the term “acoustic absorbing material” is taken under its broadest reasonable interpretation. Thus any amount of acoustic absorption meets the claim. One of ordinary skill understands that some level of acoustic absorption occurs in a foam such as that described by Adamson (claim 18). Note for example how all samples instantly tested- even controls- have some level of sound absorption (instant Fig.5a, 5d). 

Claims 1-5, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Effect of Graphene on the Sound Damping Properties of Flexible Polyurethane Foams” by Kim et al. 
Kim describes polyurethane foams. 
Regarding claim 1, Kim describes a foam with pores (p.192 Fig.1) which has graphene distributed therein (abstract). The term “open cell” in the instant claim is interpreted here as product-by-process language (see 112 rejection above). 

Regarding claim 2, graphene is described as a foam nucleating agent, i.e. where the pores form (p.192 col 2 paragraph 1). Thus the graphene is at the surface of the pores and meets “distributed within openings” of the foam.

Regarding claim 3, this is a product-by-process claim. The claim is to a resultant product, the claimed graphene composite foam. Claim 3 references a prior state of the product which is not claimed- the open-pore status of a foam without graphene. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since graphene lines the pores of Kim (used as nucleating agent, see rejection of claim 2 above), it is the same product as if a hypothetical foam has graphene inserted wherein the graphene also closes some pores. For example, Kim’s pores could be considered the same result as if larger pores are closed by the graphene. 

Regarding claim 4, Kim describes polyurethane foam (abstract). 

Regarding claim 5, Kim describes graphene (p.191 col 1 paragraph 1).

Regarding claim 8, Kim describes an acoustic absorbing material (p.193 col 1 final paragraph). 



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104607161 by Lu et al.
Lu describes a graphene-modified material.
Regarding claim 1, Lu describes a graphene-based composite foam (abstract) with open pores (“net-like structure” paragraph 3) wherein the graphene is distributed within the pores (paragraph 16). 

Regarding claim 2, the graphene is distributed within the pores (paragraph 16).

Regarding claim 3, Lu describes the graphene wrapped on the melamine foam framework (paragraph 16). This would cause the smallest pores to close, at least. Furthermore, the claim is to the product of a foam with graphene in it. The claim is not to the starting material of foam. Thus comparison to a specific starting material in the prior art is not necessary to meet the claim. As long as Lu has some closed cells relative to any potential starting material (not necessarily that disclosed in Lu), Lu meets the claim.

 Regarding claim 4, Lu describes melamine foam (paragraph 12). 

Regarding claims 5 and 7, Lu describes graphene oxide that is reduced to graphene (paragraph 16). The intermediate reads on claim 7 and the final product reads on claim 5. 

Regarding claim 6, Lu describes a graphene oxide intermediate which reads on “derivatized and/or functionalized graphene” (paragraph 16). 

Regarding claim 8, while Lu is silent as to the statement that his composite material is acoustic-absorbing, the term “acoustic absorbing material” is taken under its broadest reasonable interpretation. Thus any amount of acoustic absorption meets the claim. One of ordinary skill understands that some level of acoustic absorption occurs in a foam such as that described by Lu (paragraph 16). Note for example how all samples instantly tested- even controls- have some level of sound absorption (instant Fig.5a, 5d). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766